In an action to recover damages for personal injuries, the defendants Church of St. Christopher and Roman Catholic Diocese of Rockville Centre appeal from an order of the Supreme Court, Nassau County (Peck, J.), dated October 7, 2004, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint insofar as asserted against them, the appellants failed to demonstrate their prima facie entitlement to judgment as a matter of law (see Doe v Whitney, 8 AD3d 610 [2004]; Well v Yeshiva Rambam, 300 AD2d 580 [2002]; Kenneth R. v Roman Catholic Diocese of Brooklyn, 229 AD2d 159 [1997], lv dismissed 91 NY2d 848 [1997], cert denied 522 US 967 [1997]). Thus, the motion was properly denied. Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.